NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                               JUN 15 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
JOSE CORNELIO LAZALDE-ZUNIGA,                    No.   16-70328
AKA Jose Cornelio Lasalde-Zuniga, AKA
Jose Zuniga-Lazalde,                             Agency No. A074-316-693

              Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 12, 2018
                             San Francisco, California

Before: SCHROEDER, GOULD, and DIAZ,** Circuit Judges.

      Jose Cornelio Lazalde-Zuniga (“Lazalde-Zuniga”) petitions for review of the

denial by the Immigration Judge (“IJ”) and Board of Immigration Appeals (“BIA”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Albert Diaz, United States Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.
(collectively, the “Agency”) of his application under 8 U.S.C. § 1229b(a) for

cancellation of removal. The Agency denied his application upon a determination

that he was removable, because his conviction under A.R.S. § 13-1405(A) was a

categorical match to “a crime of child abuse” under 8 U.S.C. § 1227(a)(2)(E)(i).

      The BIA has interpreted “a crime of child abuse” to mean “any offense

involving an intentional, knowing, reckless, or criminally negligent act or omission

that constitutes maltreatment of a child or that impairs a child’s physical or mental

well-being, including sexual abuse or exploitation.” In re Velazquez-Herrera,

24 I. & N. Dec. 503, 512 (BIA 2008).

      The mens rea required under A.R.S. § 13-1405(A) meets the mens rea

requirement of the federal definition, because the Arizona statute prohibits

“intentionally or knowingly engaging in sexual intercourse or oral sexual contact

with” a minor.

      A.R.S. § 13-1405(A) also meets the actus reus requirement of the federal

definition. The Arizona statute prohibits “sexual intercourse or oral sexual contact

with any person who is under eighteen years of age,” A.R.S. § 13-1405(A), which

“constitutes maltreatment of a child” and “impairs a child’s . . . mental

well-being.” In re Velazquez-Herrera, 24 I. & N. Dec. at 512; see also Jimenez-

Juarez v. Holder, 635 F.3d 1169, 1171 & n.2 (9th Cir. 2011).


                                          2
      The Arizona statute is therefore a categorical match to the federal crime of

child abuse. Neither the BIA’s definition, nor our case law requires knowledge of

the age of the victim. See Jimenez-Juarez, 635 F.3d at 1171; In re Velazquez-

Herrera, 24 I. & N. Dec. at 512.

      Lazalde-Zuniga’s arguments concerning “sexual abuse of a minor” under 8

U.S.C. § 1101(a)(43)(A) and “a crime involving moral turpitude” under 8 U.S.C.

§ 1182(a)(2)(A)(i)(I) are irrelevant to whether Lazalde-Zuniga’s conviction is a

match to the less stringent definition of “a crime of child abuse” under 8 U.S.C.

§ 1227(a)(2)(E)(i). See, e.g., United States v. Martinez, 786 F.3d 1227, 1232–33

(9th Cir. 2015).

      Petition DENIED.




                                         3